           Case 3:20-cr-00257-BR       Document 9      Filed 08/25/20     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20- cr-00257-BR

                v.                                  ORDER DISMISSING INFORMATION
                                                    WITHOUT PREJUDICE
HAILEY JULIANE HOLDEN,
                                                    Rule 48(a) Fed. R. Crim. P.
                Defendant.


       This matter, having come before the Court on the government’s motion to dismiss the

information without prejudice pursuant to Rule 48(a), Fed. R. Crim. P. and the Court being fully

advised;

       IT IS HEREBY ORDERED that the information against Defendant, Hailey Juliane

Holden, in the above-captioned case be DISMISSED without prejudice.

       Dated: August 25th, 2020.


                                                    __/s/ Youlee Yim You ____________
                                                    HONORABLE YOULEE YIM YOU
                                                    United States Magistrate Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney

s/ Pamela S. Paaso
PAMELA PAASO
Assistant United States Attorney




Order Dismissing Information without Prejudice                                            Page 1
